Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 1 of 37 Pageid#: 904




                CIVIL JURY TRIAL FINAL INSTRUCTIONS

                              Judge Glen E. Conrad



      Ladies and gentlemen of the jury, now that you have heard the

· evidence and the parties' arguments, it becomes my duty to give you the

instructions as to the law applicable to this case. It is your duty as jurors to

follow the law as stated in the instructions that I will give you and to apply

the rules of law so given to the facts as you find them from the evidence in

the case. You are not to single.out one instruction alone as stating the law

but must consider the instructions as a whole.         Neither are you to be

concerned with the wisdom of any rule of law stated by the court.

Regardless of any opinion you may have as to what the law should be, it

would be a violation of your sworn duty to base a verdict upon any other

view of the law than that given in the instructions of the court. Similarly, it

would be a violation of your sworn duty to base a verdict upon anything but

the evidence in the case.



      Nothing I say in these instructions is to be taken as an indication that

I have any opinion about the facts of the case. or what that opinion might

be. It is not my function to determine the facts. Instead, you are the sol.e

judges of fact in the case.


                                       1
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 2 of 37 Pageid#: 905




         Justice through trial by jury must always depend upon the willingness

of each individual juror to seek the truth as to the facts from the same

evidence presented to all the jurors and to arrive at a verdict by applying

the same rules of law, as given in the instructions of the court.



         You must perform your function without bias or prejudice as to any

party.     Our system of law does not permit jurors to be governed by

sympathy, prejudice, or public opinion.      The parties, the ,public, and the

court expect that you will carefully and impartially consider all the evidence

in the case, follow the law as stated by the court, and reach a just verdict

regardless of the consequences.



         This case should be considered and decided by you as an action

between persons of equal standing in the community, of equal worth, and

holding the same or similar stations in life. In this case, the defendants are

corporate entities. I tell you that corporate entities are entitled to the same

fair consideration that you would give any individual person.       Again, all

parties stand equal before the law and are to be dealt with as equals in a

court of justice.




                                        2
                                                                                 .   -

Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 3 of 37 Pageid#: 906




       As I mentioned at the outset, you must determine all relevant facts by

a preponderance of the evidence. By this is meant the greater weight and

degree of evidence before you.      In other words, a preponderance of the

evidence just means the amount of evidence that persuades you that a fact

is more likely so than not so.    The testimony of one witness whom you

believe can constitute the greater weight of the evidence.



       In determining whether any fact has been proven by a preponderance

of the evidence in the case, you may, unless otherwise instructed, consider

the testimony of all witnesses, regardless of who may have cal.led them,

and all exhibits received into evidence regardless of who may have

produced them.
   )



       You may have heard of the term "proof beyond a reasonable doubt."

As you will recall from the opening instructions, that is a higher standard of

proof that applies in criminal cases. It does not apply in civil cases such as

this. You should therefore put it out of your mind.




                                      3
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 4 of 37 Pageid#: 907




      The evidence. in the case before you has consisted in part of

testimony from witnesses. You may believe all of what a witness said, or

only part of it, or none of it. You are the sole judges of the credibility of the

witnesses and the weight their testimony deserves. You may be guided by

the appearance and conduct of a witness, or by the manner in which a

witness testified, or by the character of the testimony given, or by evidence

contrary to the testimony.



      In deciding whether to believe a witness, you should carefully

examine all the testimony given, the circumstances under which each

witness testified, and every matter in evidence that tends to show whether

a witness is worthy of belief. You may consider each witness' intelligence,

motive, state ·of mind, demeanor, and manner while testifying. You may

consider the witness' ability to observe the matters as to which he or she

has testified and whether the witness impresses you as having an accurate

recollection of these matters. Consider also any relation each witness may

bear to either side· of the case, the manner in which each witness might be

affected by the verdict, and the extent to which, if any at all, each witness,

testimony is either supported or contradicted by other evidence in the case.




                                       4
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 5 of 37 Pageid#: 908




      Inconsistencies or discrepancies in the testimony of a witness, or

between the testimony of different witnesses, may or may not cause you to

discredit such testimony. Two or more persons seeing an event may see

or hear it differently.



      In weighing the effect of a discrepancy, always consider whether it

pertains to a matter of importance or an unimportant detail, and whether

the discrepancy results from innocent error or intentional falsehood.



      After making your own judgment, you will give the testimony of each

witness such weight, if any, that you may think it deserves. In short, you

may accept or reject the testimony of any witness, in whole or in part.




                                      5
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 6 of 37 Pageid#: 909




      A witness may be discredited or "impeached" by contradictory

evidence, by a showing that the witness testified falsely concerning a

material matter, or by evidence that at some other time the witness has

said or done something, or has failed to say or do something, which is

inconsistent with the witness' present testimony.




      If you believe that any witness has been so impeached and thus

discredited, you may give the testimony of that witness such credibility or

weight, if any, as you may think it deserves.



      If a witness is shown knowingly to have testified falsely concerning

· any material matter, you may choose to distrust such witness's other

testimony, and you may reject all the testimony of that witness, or give it

such weight as you may think it deserves.



      An act or omission is "knowingly" done, if done voluntarily and

intentionally, and not because of mistake or accident or other innocent

reason.




                                      6
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 7 of 37 Pageid#: 910




      You are not bound to decide any issue of fact in accordance with the

testimony of a number of witnesses which does not produce in your minds

 belief in the likelihood of truth, as against the testimony of a lesser number

 of witnesses or other evidence which does produce such belief in your

 minds. The test is not which side brings the greater number of witnesses,

or presents the greater quantity of evidence; but which witness, and which

evidence, appeals to your minds as being the most accurate, and otherwise

trustworthy. The testimony of a single witness may be sufficient to prove

any fact, even if a greater number of witnesses may have testified to the

contrary, if after considering all the other evidence you believe that single

witness.




                                       7
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 8 of 37 Pageid#: 911




      During the trial of this case, certain testimony was presented to you

by way of telephone. I tell you that such testimony is entitled to the same

consideration, and is to be judged as to credibility, and weighed by you, in

the same way as if the witness had been present here in court and had

testified in person.




                                      8
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 9 of 37 Pageid#: 912




      In addition to the testimony of the witnesses, the evidence in the case

consists of any and all exhibits which have been received into evidence

and all facts which have been either admitted or stipulated.



      A stipulation is an agreement between both sides that certain facts

are true. You must treat such facts as having been proved for the purpose .

of this case.




                                      9
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 10 of 37 Pageid#: 913




       You have heard and seen evidence in this case which is in the form

 of interrogatories. Interrogatories are written questions posed by one side

 which call for written answers under oath from the other side. Both the

 questions and answers are made prior to trial after the case has begun in

 what is called pretrial discovery, and each side is entitled to seek such

 discovery from the other.

       You may consider      a   party's answers to interrogatories as evidence

 against a party who made the answer, just as you would any other

 evidence which has been admitted in this case.

       In this regard, you are not required to consider a party's answers to

 interrogatories as true, nor are you required to give them more weight than

 any other evidence. It is up to you to determine what weight, if any, should

 be given to the interrogatory answers which have been admitted as

 evidence.

       I also tell you, however, that while you may consider the ir:,terrogatory

 answers as evidence against the party who gave the answers, you may not

 consider the answers against any other party, nor may you consider the

 answers as evidence against the party who posed the interrogatory

 questions. You may only consider the interrogatory answer as evidence

 against the party who gave the answer.


                                         10
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 11 of 37 Pageid#: 914




       I tell you that evidence may be direct or circumstantial.        Direct

 evidence is testimony by a witness about what that witness personally saw

 or heard or did. Circumstantial evidence is indirect evidence. That is, it is

 proof of one or more facts from which one can find another fact. You are to
                         '

 consider both direct and circumstantial evidence. The law permits you to

 give equal weight to both, but it is for you to decide how much weight to

 give to any evidence.



       Any fact that may be proved by direct evidence may be proved by

 circumstantial evidence; that is, you may draw all reasonable and legitimate

 inferences and deductions from the evidence.




                                      11
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 12 of 37 Pageid#: 915




       During the trial you have heard the attorneys use the term

 "inference," and in· their arguments they have asked you to infer, on the

 basis of your reason, experience, and common sense, from one or more

 established facts, the existence of some other fact.

       An inference is not a suspicion or a guess. It is a reasoned, logical

 conclusion that a disputed fact exists on the basis of another fact which has

 been shown to exist. There are times when different inferences may be

 drawn from facts, whether proved by direct or circumstantial evidence. The

 plaintiff asks you to draw one set of inferences, while the defendants ask

 you to draw another. It is for you, and you alone, to decide what inferences

 you will draw.

       The process of drawing inferences from facts in evidence is not a

 matter of guesswork or speculation. An inference is a deduction or

 conclusion which you, the jury, are permitted to draw-but not required to

 draw-from the facts which have been established by either direct or

 circumstantial evidence. In drawing inferences, you should exercise your

 common sense. So, while you are considering the evidence presented to

 you, you are permitted to draw, from the facts which you find to be proven,

· such reasonable inferences as would be justified in light of your

 experience.

                                       12
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 13 of 37 Pageid#: 916




       As I told you when the trial began, certain things are not evidence,

 and I want to list those things for you again. First, statements, arguments,

 questions, and comments by the attorneys do not constitute evidence.

       Second, objections are not evidence.     The parties have a right to

 object if they believe something is improper. You should not be influenced

 by an objection. If I sustain an objection to a question, you must ignore the

 question and must not attempt to guess what the answer might have been.

       Third, testimony that I struck from the record or told you to disregard

 is not evidence and must not be considered.

       Fourth, anything you saw or heard about this case outside of the

 courtroom is not evidence.

       Finally, things I may have said or done, or rulings I may have made,

 are not evidence. I tell you that answers to questions I may have asked

 should be treated just as answers to any other questions posed. In other

 words, answers to questions I may have asked should not be taken as

 having any special meaning or as any indication ·that I have any particular

 views about the case.




                                      13
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 14 of 37 Pageid#: 917




       At this time, I am going to ask the marshal to give each of you a copy

 of the verdict form which will be provided to you when you are sent out to

 deliberate. I want to make reference to the form as I instruct you as to the

 law which governs the particular case before us today.



       Your verdict must be based on the facts as you find them and on the

 law contained in all of these instructions.




                                        14
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 15 of 37 Pageid#: 918




       The plaintiff in this case is Michael Donaldson. The defendants are

 Trae-Fuels, LLC and EnviroTech Services, Inc.



       As you will recall from the opening instructions, Mr. Donaldson

 asserts a claim of disability discrimination under a federal law known as the

 Americans with Disabilities Act, which will be referred to in these

 instructions   as   the   "ADA."   The    ADA    prohibits   employers from

 discriminating against a qualified •·individual on the basis of disability.

 Terms such as "disability" and "qualified individual" are defined by the ADA,

 and I will instruct you on the meaning of those terms.



       Mr. Donaldson's claim under the ADA is that he was disabled as a

 result of pancreatic cancer, and that the defendants terminated his

 employment on the basis of such disability.



       The defendants deny Mr. Donaldson's claim and assert that he was

 terminated for legitimate, non-discriminatory business reasons.




       Mr. Donaldson has the burden of proving his claim against the

 defendants by a preponderance of the evidence.

                                      15
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 16 of 37 Pageid#: 919




       To prevail on his claim of discrimination in violation of the ADA, the

 plaintiff must prove each of the following elements by a preponderance of

 the evidence:


       First:      That the plaintiff had a "disability" within the meaning of

                   the ADA;


       Second:     That the plaintiff was a "qualified individual"; and


       Third:      That the defendants discriminated against him because of

                   his disability.




       If you find that the plaintiff has proven all three of these elements by a

 preponderance of the evidence, then you will answer "yes" to the question

 on the verdict form, and your verdict will be for the plaintiff. If you find that

 the plaintiff has failed to prove any one of these elements by a

 preponderance of the evidence, then you will answer "no" to the question

 on the verdict form, and your verdict will be for the defendants.




                                        16
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 17 of 37 Pageid#: 920




       To satisfy the first element of his claim, the plaintiff must prove by a

 preponderance of the evidence that he had a disability within the meaning

 of the ADA.




       A "disability" is defined to include a physical or mental impairment

 that substantiaUy limits one or more of the plaintiff's major life activities.

 will now further define these terms for you.




       In order to prove that he had a disability under this definition, the

 plaintiff must first prove by a preponderance of the evidence that he had a

 physical or mental impairment.


       An impairment is defined as:


       (1) Any physiological disorder or condition, cosmetic disfigurement, or

 anatomical loss affecting one or more body systems, such as neurological,

 musculoskeletal, special sense organs, respiratory (including speech

 organs),   cardiovascular,    reproductive,    digestive,   urinary,   immune,

 circulatory, hemic, lymphatic, skin, and endocrine; or




                                        17
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 18 of 37 Pageid#: 921




        (2) Any mental or psychological disorder, such as an intellectual

 disability, organic brain syndrome, emotional or mental illness, or specific

 learning disability.


        If you find that the plaintiff had an impairment, then you must

 determine whether that impairment substantially limited one or more major

 life activities.


        "Major life activities" are activities that are of central importance to

 everyday life, including the operation of a major bodily function.


        "Major life activities" include, but but are not limited to, caring for

 oneself, performing manual tasks, seeing, hearing, eating, sleeping,

 walking, standing, lifting, bending, speaking, breathing, learning, reading,

 concentrating, thinking, communicating, and working.


        "Major life activities" also include the operation of a major bodily

 function, including but not limited to, functions of the immune system,

 normal     cell    growth,· digestive,   bowel,   bladder,   neurological,   brain,

 respiratory, circulatory, endocrine, and reproductive functions.




                                          18
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 19 of 37 Pageid#: 922




       Finally, to satisfy this definition of disability under the ADA, the

 plaintiff must prove by a preponderance of the evidence that, as a result of

 the impairment, his ability to perform a major life activity was substantially

 limited as compared to most people in the general population.




       An impairment need not prevent, or significantly or severely restrict,

 the individual from performing a major life activity in order to be considered

 substantially limiting, but not every impairment is considered a substantial

 limitation. In determining whether an individual is substantially limited in a

 major life activity, you may consider facts such as the condition under

 which the individual performs the major life activity; the manner in which the

 individual performs the major life activity; and/or the duration of time it takes

 the individual to perform the major life activity, or for which the individual

 can perform the major life activity.




       The determination of whether an impairment substantially limits a

 major life activity shall be made without regard to the ameliorative effects of

 mitigating measures, such as medication or other forms of treatment.



                                        19
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 20 of 37 Pageid#: 923




       An impairment that is episodic or in remission is a disability if it would

 substantially limit a major life activity when active.




       An impairment that substantially limits one major life activity need not

 substantially limit other major life activities in order to be considered a

 disability.




        I tell you that cancer can-and generally will-be a qualifying actual

 disability under the ADA, since cance~ can substantially limit normal cell

 growth or other major bodily functions. Nevertheless, the determination of

 whether an impairment substantially limits a major life activity, including the

 operation     of   a   major     bodily   function,   requires   an   individualized

 assessment. Thus, you must decide whether the plaintiff has proven by a

 preponderance of the evidence that his pancreatic cancer substantially

 limited a major life activity.




                                            20
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 21 of 37 Pageid#: 924




        I tell you that even if the plaintiff did not have an impairment that

 substantially limited a major life activity, he may still satisfy the first element

 of his claim if he was regarded as having such an impairment. A plaintiff

 meets the requirement of being regarded as having such an impairment, if

 the plaintiff proves by a preponderance of the evidence that he was

 subjected to an action prohibited by the ADA because of an actual or

 perceived physical or mental impairment that was not minor and that had

 an actual or expected duration of more than six months.             If the plaintiff

 proves by a preponderance of the evidence that he was regarded by the

 defendants as having such an impairment, it is not necessary for the

 plaintiff to establish that the impairment limited or was perceived to limit a

 major life activity.



        I tell you that the ADA's interpretative guidance provides, as an

 example, that if an employer terminates an employee because he has

 cancer, the employer has regarded the employee as an individual with a

 disability.




                                         21
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 22 of 37 Pageid#: 925




       The second element of Mr. Donaldson's claim under the ADA

 requires that he prove by a preponderance of the evidence that he was a

 "qualified individual."


       To satisfy this element, the plaintiff must prove two things by a

 preponderance of the evidence: first, that he was otherwise qualified for the

 position that he held; and second, that with or without reasonable

 accommodation, the plaintiff could perform the essential functions of that

 employment position.


       I will now define some of these terms for you.




                                      22
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 23 of 37 Pageid#: 926




       As I just stated, to establish that he was a qualified individual, the first

 thing the plaintiff must prove is that he was otherwise qualified for the

 position of financial controller.    This means that the plaintiff had the

 requisite skill, experience, education, and other job-related requirements of

 the employment position involved in this case.         If he cannot satisfy this

 standard, then the plaintiff was not a qualified individual, even if the reason

 he was not qualified was because of a disability, as, for example, where a

 blind person would be disqualified from driving a bus.




                                        23
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 24 of 37 Pageid#: 927




       If you find that the plaintiff was otherwise qualified for the position,

 then the next step is to determine whether he has proved by a·
             .
 preponderance of the evidence that he was able to perform the essential

 functions   of the   employment        position   with   or without reasonable

 accommodation.


       In order to make this determination, you will need to determine what

 the essential functions of the employment position were. The "essential

 functions of an employment position" are the basic duties of a job that a

 person must be able to perform in order to hold a particular position.

       A job function may be considered essential for any of several

 reasons. These include, but are not limited to, the following:

       1.    the reason the position exists is to perform that function;

       2.    ther_e are a limited number of employees available among

             whom the performance of that job function can be distributed;

             and

       3.    the job function is highly specialized and the person in that

             position is hired for his expertise or ability to perform that

             particular Job function.




                                         24
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 25 of 37 Pageid#: 928




       In determining whether a particular job function is essential, you may

 consider the following factors, along with all of the evidence which has

 been. presented to you:

       a.    the employer's judgm~nt as to which functions of the job are

             essential;

       b.    written   job   descriptions   prepared     by   the   employer for

             advertising or posting the position;

       c.    written job descriptions prepared by the employer for use in

             interviewing applicants for the position;

       d.    the amount of time spent performing the function;

       e.    the consequences of not requiring the person holding the

             position to perform the function;

       f.    the terms of any collective bargaining agreement;

       g.    the work experience of past employees who have held the

             position; and

       h.    the work experience of current employees who hold similar

             positions.




                                       25
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 26 of 37 Pageid#: 929




       The plaintiff, at the time of his termination, must have been able to

 perform all of the essential functions of the position with or without

 reasonable accommodation. An employer may not base an employment

 decision on speculation that the plaintiff's disability might worsen to the

 extent that the plaintiff would not be a qualified individual at some time in

 the future. On the other hand, an employer is not required to speculate that

 an employee's condition will improve if that employee is not able to fulfill all

 of the essential functions of the position at the time in question.




                                        26
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 27 of 37 Pageid#: 930




       As I stated, the plaintiff must prove by a preponderance of the

 evidence that he was able to perform the essential functions of the

 employment position with or without reasonable accommodation, which

 may or may not have been made.




       Ultimately, if you find that the plaintiff was otherwise qualified, as I

 explained that term to you, and you also find that the plaintiff was able to

 fulfill the essential functions of the position of controller with or without

 reasonable accommodation at the time of his termination, then he was a

 qualified individual.




                                      27
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 28 of 37 Pageid#: 931




       The third element of the plaintiff's claim under the ADA requires that

 the plaintiff prove by a preponderance of the evidence that the defendants

 discriminated against the plaintiff because of his disability.



       In this case, the parties have agreed that Trae-Fuels, LLC and

 EnviroTech Services Inc. were plaintiff's joint employer. Thus, if you find

 from a preponderance of the evidence that the plaintiff was terminated

 because of his disability, then you must find that the plaintiff has proven this

 element.




                                        28
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 29 of 37 Pageid#: 932




       To satisfy this element, the plaintiff must prove by a preponderance of

 the evidence that his disability was a determinative factor in the decision to

 terminate the plaintiff's employment. It need not have been the sole factor,

 but it must have been a decisive factor, meaning that but for the

 consideration of the plaintiff's disability, the defendants would not have

 made the same employment decision.



       In order for the disability to have been a determinative factor in the

 defendants' decision, the defendants must have known or believed that the

 plaintiff had a disability at the time the decision was made. This means that

 the person or persons who made the decision to terminate the plaintiff must

 have known or believed that the plaintiff had a disability at the time of the

 plaintiff's termination .



       An employer may not terminate an employee because of a disability,

 but may terminate the employee because the employee is unable to do the

 job, even if the reason the employee cannot do his job is because of a

 disability. An employer may also terminate an employee for unacceptable

 behavior in the workplace, even if that behavior was a result of the

 employee's disability.

                                       29
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 30 of 37 Pageid#: 933




        In this case, the defendants argue that they terminated the plaintiff,

 not because of any disability he may have suffered, but for non-

 discriminatory reasons. If you find that is true, that would be a complete

 defense and you must find for the defendants.         But if you find that the

 asserted reasons for the plaintiff's termination are just a pretext or excuse,

 you may consider whether the real reason was discrimination on the basis

 of disability.

        Pretext means that the reasons given by the employer are not worthy

 of credence or not the real reasons for the adverse employment decision.

        I tell you that a plaintiff may prove that asserted justifications for an

 adverse employment action are pretextual in a number of ways, including

 by demonstrating that an employer has offered different justifications at

 different times for the adverse employment action, or by demonstrating that

 the asserted justifications, even if true, are post hoc rationalizations

 invented for purposes of litigation.

        Remember, however, that not all pretexts are designed to conceal

 discrimination and that it is the plaintiff's burden to prove, by a

 preponderance of the evidence, that the adverse employment action would

 not have been taken, but for the defendants' consideration of the plaintiff's

 disability.

                                        30
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 31 of 37 Pageid#: 934




       Although the plaintiff must prove that the defendants acted with the

 intent to discriminate on the basis of a disability, the plaintiff is not required

 to prove that the defendants acted with the particular intent to violate the

 plaintiff's federal rights under the ADA.       Moreover, the plaintiff is not

 required to produce direct evidence of intent, such as statements admitting

 discrimination.    Intentional discrimination may be inferred from the

 existence of other facts.



       You should weigh all the evidence received in the case in deciding

 whether the defendants 'intentionally discriminated against the plaintiff.

 However, I tell you that an employee's own subjective belief that he was

 the victim of disability discrimination is insufficient to prove that the

 employee was terminated because of his disability. Likewise, I tell you that

 an employee's mere disagreement with an employer regarding the quality

 of the employee's work is insufficient to prove that the employer's stated

 reasons for the employee's termination are a pretext for discrimination.




                                        31
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 32 of 37 Pageid#: 935




       As I previously stated, the defendants have given nondiscriminatory

 reasons for terminating the plaintiff. If you believe the defendants' stated

 reasons and if you find that the termination would have occurred because

 of the defendants' stated reasons regardless of the plaintiff's disability, then

 you must find for the defendants. If you disbelieve the defendants' stated

 reasons for the termination decision, then you may, but need not, find that

 the plaintiff has proved intentional discrimination.           Proof that the

 defendants' stated reasons for the decision are· unworthy of credence, or

 not the real reasons, is simply one form of circumstantial evidence that is

 probative of intentional discrimination.



       In determining whether the defendants' stated reasons for the

 employment decision are a pretext, or excuse, for discrimination, you may

 not question the defendants' business judgment.              You cannot find

 intentional discrimination simply because you disagree with the business

 judgment of the defendants or believe the decision was wrong, harsh, or

 unreasonable. You are not to consider the defendants' wisdom. However,

 you may consider whether the plaintiff has proven that the defendants'

 stated reasons for his termination are merely a cover-up for discrimination.




                                        32
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 33 of 37 Pageid#: 936




      Ultimately, you must decide whether the plaintiff has proven that his

disability was a determinative factor in the defendants, decision to
                      1
terminate the plaintiff s employment. As previously stated, "determinative
      11                               1
factor means that but for the plaintiff s disability, the termination would not

 have occurred.




                                      33
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 34 of 37 Pageid#: 937




      If you find that Mr. Donaldson has proven all three of the required

elements by a preponderance of the evidence, you will answer Question 1

on the verdict form "yes," and your verdict will be for Mr. Donaldson. If you

find that Mr. Donaldson failed to prove any one of these elements by a

 preponderance of the evidence, you will answer Question 1 "no," and your

verdict will be for the defendants.




                                      34
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 35 of 37 Pageid#: 938




       In just a few moments it will be time for you to retire to the jury room

 to begin your deliberations. You will be permitted to take all of the exhibits

 with you, as well as a copy of the court's written instructions.



       Upon retiring to the jury room, you will select one of your number to

 act as your foreperson. The foreperson will preside over your deliberations

 and will be your spokesperson here in court.        A verdict form has been

 prepared for your responses. You will take this form to the jury room. I tell

 you that in answering the question on the verdict form, it is necessary that

 each of you agree as to the response.        Your verdict as to this question

 must be unanimous.



       The verdict must represent the considered judgment of all of you. It

 is your duty, as jurors, to consult with one another and to deliberate with a

 view to reaching an agreement if you can do so without violence to

 individual judgment.




                                        35
Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 36 of 37 Pageid#: 939




       You must each decide the case for yourself but only after an impartial

 consideration of the evidence in the case with your fellow jurors.      In the

 course of your deliberations, do not hesitate to reexamine your own views

 and change your opinion if convinced it is erroneous. But, do not surrender

 your honest convictions as to the weight or effect of the evidence solely

 because others among you may disagree or for the mere purpose of

 returning a verdict. Your sole interest is to seek the truth from the evidence

 of the case.



       Once again, when you enter your jury room, your first responsibility

 will be to elect a foreperson. You will then begin your deliberations. I again

 tell you that your answer to the question on the verdict form must be

 unanimous. Once you begin your deliberations, if you find it necessary to

 communicate with the court, let the marshal know and he will in turn let me

 know so we can all reconvene in open court.           Once you begin your

 deliberations, you should not have contact with any person other than the

 marshal.




                                       36
    Case 3:18-cv-00097-GEC Document 52 Filed 01/24/20 Page 37 of 37 Pageid#: 940




          If you recess during your deliberations, follow all of the instructions

    that the court has given you about your conduct during the trial. If you want

    to communicate with me at any time, please give a written message or

    question to the marshal, who Will bring it to me.        I will then respond as

    promptly as possible either in writing or by having you brought into the

    courtroom so that I can address you orally. I will always first disclose to the

    attorneys your question and my response before I answer your question.



/         You should not let anyone know,• including the court or the marshal,

    how you stand on your deliberations either numerically or on the question

    before you, until after you have reached a unanimous verdict.



          Mr. Marshal, if you will, deliver the official verdict form to the jury. Mr.

    Marshal, if you would please take the jury out into the hall but not all the

    way into the jury room and let me converse with the parties for just a few

    moments before we send the jury to deliberate.




                                           37
